DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-6 are pending.
	The prior art submitted on 4/24/19 and 12/3/20 has been considered.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 60-071195 A (applicant’s submitted translated document).
	As per claim 1, JP 60-071195 A discloses a robot arm mechanism formed by a link section being supported by a joint, wherein at least one photoelectric sensor is installed at the link section or the joint in such a manner that an optical path of detection light is positioned over at least both ends of the link section on an outside of the link section (see page 3, the text label “Objects of the invention” disclose an example, figure 1, reference numeral 11 denotes an arm body constituting a 
	As per claim 2, JP 60-071195 A discloses a robot arm mechanism formed by a link section being supported by a joint, wherein a light projecting section or a light projecting/receiving section that configures at least one photoelectric sensor of a transmission type or a reflective type is installed at one end side of the link section, a light receiving section or a reflection section is installed at the other end side of the link section to face the light projecting section or the light projecting/receiving section, and an optical path of detection light reaching the light receiving section from the light projecting section, or an optical path of detection light that is from the light projecting/receiving section, and reflects on the reflection section to return to the light projecting/receiving section extends from at least one end through the other end on an outside of the link section (see page 3, the text label “Objects of the invention” disclose an example, figure 1, reference numeral 11 denotes an arm body constituting a manipulator.  The light emitting element 12 and the light receiving element 13 are opposed to each other at both end portions of the outer periphery of the arm body 11, a phototransistor is used as the light emitting element).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-4, are rejected under 35 U.S.C. 103 as being unpatentable over JP 60-071195 A (applicant’s submitted translated document).
	As per claim 3, JP 60-071195 A does not explicitly disclose the
plurality of the photoelectric sensors are installed in such a manner that a
plurality of optical paths for detection light relating to the plurality of the photoelectric sensors surround the link section from four directions, up, down, left and right.  However, JP 60-071195 A discloses in page 3, the text label “Objects of the invention” disclose an example, figure 1, reference numeral 11 denotes an arm body constituting a manipulator.  The light emitting element 12 and the light receiving element 13 are opposed to each other at both end portions of the outer periphery of the arm body 11, a phototransistor is used as the light emitting element).  It would have been obvious to one of ordinary skill in the art, the light emitting element 12 and the light receiving element 13 are opposed to each other at 
photoelectric sensors surround the link section from four directions, up, down, left
and right.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of JP 60-071195 A by combining the
plurality of the photoelectric sensors are installed in such a manner that a
plurality of optical paths for detection light relating to the plurality of the photoelectric sensors surround the link section from four directions, up, down, left and right, in order to enhance safety in a cooperative environment where the robot is close to a worker.
	As per claim 4, JP 60-071195 A does not explicitly disclose the light projecting sections or the light projecting/receiving sections, and the light receiving sections or the reflection sections are arranged in a circular ring shape or an angular ring shape.  However, JP 60-071195 A discloses in page 4, the first paragraph, the plurality of light emitting elements 12 and light receiving elements 13 are arranged uniformly on the outer periphery of the arm body 11.  It would have been obvious to one of ordinary skill in the art, the light emitting elements 12 and light receiving elements 13 are arranged uniformly on the outer periphery of the arm body implies the light elements are arranged in a circular ring shape.  Also, .
6.	Claims 5-6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Wakita (US 2018/0257229 A1)
	. Yamamoto et al. (US 2018/0093378 A1)
	. Saeki et al. (US 2012/0253511 A1)
	. Zhuan et al. (9195226)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/DALENA TRAN/Primary Examiner, Art Unit 3664